Exhibit 10.1

Addendum to the Deferred Prosecution Agreement

1. Exactech, Inc. (“Exactech”), by its undersigned attorneys, pursuant to
authority granted by its Board of Directors, and the United States Attorney’s
Office for the District of New Jersey (the “Office”), enter into this Addendum
to the Deferred Prosecution Agreement (the “Addendum”).

2. Exactech and the Office agree to extend the term of the Deferred Prosecution
Agreement currently in effect between Exactech and the Office (the “DPA”) by a
period of three (3) months, from December 8, 2011, to March 8, 2012. Except for
these terms expressly addressed herein, all other terms and conditions of the
DPA will continue to be in full force and effect until March 8, 2012.

3. Paragraphs 1 and 4 of the DPA are hereby amended to substitute “fifteen
(15) months” for “twelve (12) months.”

4. Exactech and the Office agree to modify the date upon which the next report
from the Monitor is due from on or before December 7, 2011, to on or before
February 8, 2012.

5. The Office agrees to move on December 6, 2011, for an Order, in the form
attached as Exhibit A, further continuing the proceedings in United States v.
Exactech, Inc., Criminal No. 10-837 (GEB), through and including March 8, 2012.

AGREED TO:

 

/s/ William Petty

   

/s/ J. Gilmore Childers

William Petty, M.D.     J. Gilmore Childers

Chairman of the Board of Directors

and Chief Executive Officer

Exactech, Inc.

   

Attorney for the United States, Acting Under

Authority Conferred by 28 U.S.C. § 515

December 5, 2011

   

December 6, 2011

Date     Date